Case 0:21-cv-61660-RS Document 1-1 Entered on FLSD Docket 08/10/2021 Page 1 of 3




         EXHIBIT A
        Case 0:21-cv-61660-RS Document 1-1 Entered on FLSD Docket 08/10/2021 Page 2 of 3




        ANTOINE CHERY                                                           THE PEP BOYS-MANNY, MOE & JACK,
                                                                                LLC
                                            Broward, FL                                                Philadelphia, PA



      Ron Vinograd, Esq., Steinger, Greene & Feiner,                             Fred Fein, Esq. and Daniel B. Weiss, Esq., Clyde & Co. US
      2727 NW 62nd Street Fort Lauderdale, FL 33309                              LLP, 1221 Brickell Ave., Suite 1600, Miami, FL 33131
                                                          X




                                                                                                X

                         X                                                                              X




                        X




                  X


                                                                        X                                    X


                             28 U.S.C. §§ 1332, 1441 and 1446 - Premises Liability/ Trip and fall incident
                                                    5
                                                                                      425,000
                                                                                                                         X


August 10, 2021
Case 0:21-cv-61660-RS Document 1-1 Entered on FLSD Docket 08/10/2021 Page 3 of 3
